Case 1:19-cv-13432-NLH-AMD Document 89 Filed 10/15/19 Page 1 of 6 PageID: 1793




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 KIMBERLY GREMO,

                          Plaintiff,

                     v.

 BAYER CORPORATION, BAYER
 HEALTHCARE LLC, BAYER
                               CASE NO. 1:19-cv-13432-NLH-AMD
 HEALTHCARE PHARMACEUTICALS,
 INC., GE HEALTHCARE, INC,
 GENERAL ELECTRIC COMPANY,
                               Motion Date: October 21, 2019
 MALLINCKRODT, INC.,
 MALLINCKRODT LLC, GUERBERT
 LLC, LIEBEL-FLARSHEIM COMPANY
 LLC, AMERISOURCE BERGEN
 CORPORATION, and AMERISOURCE
 BERGEN DRUG CORPORATION

                          Defendants.

     DEFENDANTS AMERISOURCEBERGEN CORPORATION AND
     AMERISOURCEBERGEN DRUG CORPORATION’S REPLY IN
           SUPPORT OF THEIR MOTION TO DISMISS

      Defendants AmerisourceBergen Corporation and AmerisourceBergen Drug

 Corporation (collectively, “AmerisourceBergen”), by and through undersigned

 counsel, respectfully submit this Reply in Support of Their Motion to Dismiss

 Plaintiff’s Amended Complaint. For the reasons set forth herein, as well as in
Case 1:19-cv-13432-NLH-AMD Document 89 Filed 10/15/19 Page 2 of 6 PageID: 1794




 AmerisourceBergen’s original moving papers, Plaintiff’s Amended Complaint

 should be dismissed.1

     I.      SELLER IMMUNITY MAY BE ANALYZED AND DECIDED AT
             THE MOTION-TO-DISMISS STAGE.

          Relying on Fidelity and Guar. Ins. Underwriters, Inc. v. Omega Flex, Inc.,

 936 F. Supp. 2d 441 (D.N.J. 2013), Plaintiff argues that AmerisourceBergen’s

 “seller immunity argument should be addressed at [the] summary judgment phase.”

 Pl. Opp. at 4. But the facts underlying that case were entirely distinct. In Fidelity,

 the defendant did not submit the required statutory affidavit, and referenced evidence

 relating to only two of the four statutory exceptions. See 936 F. Supp. 2d at 453-54.

 Accordingly, the Court held that the defendant did not meet its burden in its motion

 to dismiss, but noted that the defendant “is free to raise this issue with the Court at a

 later stage of these proceedings by way of a motion for summary judgment.” Id. at

 454.

          In contrast, AmerisourceBergen satisfied all of the requirements for immunity

 enumerated by N.J.S.A. 2A:58C-9. AmerisourceBergen provided this Court and

 Plaintiff with a specific affidavit certifying that it has at no time engaged in or

 exercised control over the research, development, design, testing, licensing, labeling,



 1
  AmerisourceBergen also joins in and adopts the arguments and law presented in
 Defendants’ Mallinckrodt Inc. and Mallinckrodt LLC’s (“Mallinckrodt”) Reply in
 Support of Their Motion to Dismiss.


                                            2
Case 1:19-cv-13432-NLH-AMD Document 89 Filed 10/15/19 Page 3 of 6 PageID: 1795




 marketing, manufacturing, or packaging of OptiMARK™, the product at issue in

 this case. Def. Mot., Ex. A, Vietri Aff. at ¶¶ 3-5; N.J.S.A. § 2A:58C-9. Instead,

 AmerisourceBergen received the finished, packaged, and labeled product from its

 manufacturer, Mallinckrodt. Ex. A, Vietri Aff. at ¶ 4. After receipt of the finished,

 packaged, and labeled product from Mallinckrodt, AmerisourceBergen, distributed

 OptiMARK™ to commercial purchasers throughout the United States. Ex. A, Vietri

 Aff. at ¶ 4. The affidavit further certifies that AmerisourceBergen did not ever and

 does not currently engage in any activity with respect to OptiMARK™, or any other

 GBCA at issue in this case, that would cause it to know of or cause the defects that

 Plaintiff alleges. Id. at ¶¶ 7-8.

        Because AmerisourceBergen has provided sufficient proof that it is not

 subject to liability under any of the statutory exceptions to seller immunity,

 Plaintiff’s claims against AmerisourceBergen must be dismissed at this juncture of

 the case. Allowing Plaintiff to proceed with discovery against AmerisourceBergen

 in spite of the clear evidence put forth in AmerisourceBergen’s affidavit contravenes

 the very purpose of N.J.S.A. § 2A:58C-9. See Fidelity, 936 F. Supp. 2d at 453

 (“[T]he underlying purpose of Section 2A:58C-9 is to reduce litigation costs borne

 by innocent retailers in product liability actions.”) (citing Claypotch v. Heller, Inc.,

 823 A.2d 844, 851 (2003)).




                                            3
Case 1:19-cv-13432-NLH-AMD Document 89 Filed 10/15/19 Page 4 of 6 PageID: 1796




     II.      PLAINTIFF’S CLAIM FOR BREACH OF EXPRESS WARRANTY
              INDEPENDENTLY FAILS FOR LACK OF PRE-SUIT NOTICE AND
              FAILURE TO IDENTIFY NECESSARY FACTS REGARDING THE
              PURPORTED WARRANTY

           Plaintiff’s claim for breach of express warranty independently fails because,

 as noted in Mallinckrodt’s Motion to Dismiss which AmerisourceBergen joined,

 Plaintiff does not allege that she provided pre-suit notice of her claim, as required

 by New Jersey Law.2 See Am. Compl. ¶¶ 206-211; see also N.J.S.A. § 12A:2-

 607(3)(a) (“Where a tender has been accepted […] the buyer must within a

 reasonable time after [s]he discovers or should have discovered any breach notify

 the seller of breach or be barred from any remedy.”); Hammer v. Vital Pharms., Inc.,

 No. 11-4124, 2012 WL 1018842, at *10-11 (D.N.J. Mar. 26, 2012) (dismissing

 express and implied warranty claims where plaintiff failed to “plead that he provided

 the pre-litigation notice of breach,” and confirming that based on section 12A:2-

 607(3)(a), the provision of such notice “is a condition precedent to filing any suit for

 breach of warranty”). Because Plaintiff failed to provide the requisite notice,

 Plaintiff’s claims against AmerisourceBergen for breach of express warranty must

 be dismissed.




 2
  In her Response to Mallinckrodt’s Motion to Dismiss, Plaintiff argues that pre-suit
 notice is not required for a breach of express warranty claim against a remote
 manufacturer. Pl. Opp. to Mall. Mot. at 20. However, AmerisourceBergen is not a
 remote manufacturer. In contrast, AmerisourceBergen is alleged to have been the
 immediate seller of the product at issue in this case.


                                             4
Case 1:19-cv-13432-NLH-AMD Document 89 Filed 10/15/19 Page 5 of 6 PageID: 1797




       In addition, Plaintiff’s warranty claim is insufficiently pled. Plaintiff’s

 allegation is devoid of even the most basic information concerning the purported

 warranty – i.e., who made the warranty; when was it made; where and in what form

 was it made; and under what circumstances the warranty was made. See Am. Compl.

 ¶¶ 206-211. Such plainly insufficient pleading cannot sustain her claim. See, e.g.,

 Clements v. Sanofi-Aventis, U.S., Inc., 111 F. Supp. 3d 586, 602 (D.N.J. 2015)

 (dismiss plaintiff’s warranty claim as “boilerplate” and noting that “[w]ho said what

 to whom, where, when, and how are left unexpressed. There is no factual allegation

 in the Complaint that Sanofi ever made any identifiable, unapproved statements to

 [plaintiff] or her physician regarding the safety, effectiveness or proper applications

 of Sculptra.”). Accordingly, there is an independent basis upon which Plaintiff’s

 breach of express warranty claim must be dismissed.

    III.   CONCLUSION

       For the foregoing reasons, AmerisourceBergen respectfully requests that this

 Court dismiss Plaintiff’s Amended Complaint pursuant to Rule 12(b)(6).




                                           5
Case 1:19-cv-13432-NLH-AMD Document 89 Filed 10/15/19 Page 6 of 6 PageID: 1798




 Dated: October 15, 2019            Respectfully submitted,


                                    By: /s/ Erin Leffler
                                    Erin (Loucks) Leffler (NJ Bar No. 034092006)
                                    SHOOK, HARDY & BACON L.L.P.
                                    Two Commerce Square
                                    2001 Market Street, Suite 3000
                                    Philadelphia, PA 19103
                                    Telephone: (215) 278-2555
                                    Fax: (215) 278-2594
                                    eleffler@shb.com

                                    Devin K. Ross
                                    Robert T. Adams
                                    SHOOK, HARDY & BACON, LLP
                                    2555 Grand Boulevard
                                    Kansas City, MO 64108
                                    Telephone: (816) 421-5547
                                    Fax: (816) 421-5547
                                    dkross@shb.com
                                    rtadams@shb.com
                                    Pro Hac Vice

                                    COUNSEL FOR DEFENDANTS
                                    AMERISOURCEBERGEN
                                    CORPORATION AND
                                    AMERISOURCEBERGEN DRUG
                                    CORPORATION




                                      6
